              Case 19-10595          Doc 20       Filed 07/12/19 Entered 07/12/19 00:29:17                      Desc Main
                                                    Document     Page 1 of 6
                                             THE UNITED STATES BANKRUPTCY COURT
                                              FOR THE MIDDLE DISTRICT OF GEORGIA

DEBTOR                                                          *       Chapter 13
   Jeremy Blake Thomason                                        *       Case No.      19-10595 aec
       SS#: XXX-XX- 5769                                             §§          
                                                                     §§     Check if this is a modified plan, and list below the sections
                                                                     §§     of the plan that have been changed.

        Original Plan                                                §§
                                                                     §§

                                                        CHAPTER 13 PLAN
                                                   MIDDLE DISTRICT OF GEORGIA
                                                     (NOT OFFICIAL FORM 113)

PART 1: Notices

To Debtors:                    This form sets out options that may be appropriate in some cases, but the presence of an
                               option on the form does not indicate that the option is appropriate in your circumstances.
                               Plans that do not comply with local rules and judicial rulings may not be confirmable.
                               In the following notice to creditors and statement regarding your income status, you must check
                               each box that applies.

To Creditors:                  Your rights may be affected by this plan. Your claim may be reduced, modified, or
                               eliminated.
                               You should read this plan carefully and discuss it with your attorney if you have one in this
                               bankruptcy case. If you do not have an attorney, you may wish to consult one.

                               If you oppose the plan’s treatment of your claim or any provision of this plan, you or your
                               attorney must file an objection to confirmation at least 7 days before the date set for the hearing on
                               confirmation unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may
                               confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy
                               Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any
                               plan.
              The following matters may be of particular importance to you. Debtors must check one box on each line to
              state whether or not the plan includes each of the following items. If an item is checked as “Not Included” or if
              both boxes are checked, the provision will be ineffective if set out later in the plan. Any nonstandard provisions
              placed in any part other than Part 6 are void.

                          Limit the Amount of a Secured Claim: The plan
                          seeks to limit the amount of a secured claim, as set out
              1.1.                                                                                Included           X Not Included
                          in Part 3, Section 3.5, which may result in a partial
                          payment or no payment at all to the secured creditor.
                          Avoidance of Liens: The plan requests the
                          avoidance of a judicial lien or nonpossessory,
              1.2.                                                                            X Included                 Not Included
                          nonpurchase-money security interest as set out in the
                          Nonstandard Provisions Part 6.
                          Nonstandard Provisions: The plan sets out
              1.3.                                                                            X Included                 Not Included
                          Nonstandard Provision in Part 6.




                                                        Chapter 13 Plan: 1 of 6 Pages
      GAMB Form 113 12/1/18 rh Thomason Chapter 13 Newest Plan and Bankruptcy Forms - 6 22 2019 7/12/2019
             Case 19-10595            Doc 20        Filed 07/12/19 Entered 07/12/19 00:29:17                         Desc Main
                                                      Document     Page 2 of 6

        Income status of debtor(s) as stated on Official form 122-C1

                  Check One:

                             The current monthly income of the debtor(s) is less than the applicable median income
                             specified in 11 U.S.C. §1325(b)(4)(A).

                        X    The current monthly income of the debtor(s) is not less than the applicable median income
                             specified in 11 U.S.C. §1325(b)(4)(A).


Part 2: Plan Payments and Length of Plan

2.1.         Plan Payments: The future earnings of the debtor(s) are submitted to the supervision and control of the Trustee
             and the debtor(s) (or the debtor's(s’) employer) shall pay to the Trustee the sum of  $840           monthly               . (If
             the payments change over time include the following.) These plan payments change to
                                          on                                .

2.2.         Additional Payments: Additional payments of                           will be made on                                   from
                                                 . (Source)

2.3.         Plan Length: If the debtor's(s') current monthly income is less than the applicable median income
             specified in 11 U.S.C.§1325(b)(4)(A) the debtor(s) will make a minimum of 36 monthly payments.

             If the debtor's(s') current monthly income is not less than the applicable median income specified in
             11 U.S.C.§1325(b)(4)(A) the debtor(s) will make payments for a minimum of 57 months.

Part 3: Treatment of Secured Claims

        From the payments so received, the Trustee shall make disbursements to allowed claims as follows:

3.1.         Long Term Debts: The monthly payments will be made on the following long-term debts (including debts secured
             by the debtor(s)’s principal residence): (Payments which become due after the filing of the petition but before the
             month of the first payment designated here will be added to the pre-petition arrearage claim.)

                                                     MONTH OF FIRST PAYMENT                     MONTHLY                 CHECK IF PRINCIPAL
NAME OF CREDITOR
                                                          UNDER PLAN                         PAYMENT AMOUNT                RESIDENCE
                      None

3.2.         Arrearages: After confirmation, distributions will be made to cure arrearages on long term debts (including
             debts secured by the debtor(s)’s principal residence) where the last payment is due after the last payment
             under the plan. If no monthly payment is designated, the arrearage claims will be paid after the short term
             secured debts listed in Section 3.3 and 3.5.



                                       ESTIMATED            INTEREST                                                             MONTHLY
NAME OF CREDITOR                        AMOUNT                 RATE                         COLLATERAL                           PAYMENT
                                          DUE             (if applicable )                                                        IF ANY
               None

3.3.         Claims Not Subject to Cram Down: The following claims are not subject to cram down because debts are
             secured by a purchase money security interest in a vehicle for which the debt was incurred within 910 days of
             filing the bankruptcy petition, or, if the collateral for the debt is any other thing of value, the debt was incurred
             within 1 year of filing. See §1325(a). The claims listed below will be paid in full as allowed.

                                                          Chapter 13 Plan: 2 of 6 Pages
       GAMB Form 113 12/1/18 rh Thomason Chapter 13 Newest Plan and Bankruptcy Forms - 6 22 2019 7/12/2019
             Case 19-10595            Doc 20        Filed 07/12/19 Entered 07/12/19 00:29:17                        Desc Main
                                                      Document     Page 3 of 6

                                                  AMOUNT           INTEREST                                                         MONTHLY
NAME OF CREDITOR                                                                                COLLATERAL
                                                    DUE              RATE                                                           PAYMENT
                   None

3.4.         Preconfirmation Adequate Protection Payments: Preconfirmation adequate protection payments will be
             made to the following secured creditors and holders of executory contracts after the filing of a proof of claim
             by the creditor. These payments will be applied to reduce the principal of the claim.

NAME OF CREDITOR                                                                           ADEQUATE PROTECTION AMOUNT
                  None

3.5.         Secured Creditors Subject to Cramdown: After confirmation of the plan, the following secured creditors
             who are subject to cramdown, with allowed claims will be paid as follows:

             If the value is less than the amount due, the secured claim is modified to pay the value only as secured.
             If the value is listed as $0.00 the creditor’s allowed claim will be treated as unsecured.
             If the value is greater than or equal to the allowed secured claim, the claim will be paid in full.
             If you do not intend to cram down the claim, enter "debt" as the value.

                                                                                                                                    MONTHLY
                                                                              INTEREST
NAME OF CREDITOR                     AMOUNT DUE              VALUE                                   COLLATERAL                     PAYMENT
                                                                                RATE
                                                                                                                                    AMOUNT
                  None


3.6.         Surrendered Collateral: The following collateral is surrendered to the creditor. If the debtor(s) is surrendering the
             collateral for a specific payment credit or in full satisfaction of the debt, a statement explaining the treatment should be
             indicated in Part 6 Nonstandard Provisions. Upon confirmation of this plan, the stay under § 362(a) will terminate as
             to the collateral only and the stay under § 1301 will terminate in all respects unless the debt is listed as a classified debt
             in Paragraph 5.3 of the plan. An allowed unsecured claim resulting from the disposition(s) of the collateral will be
             treated as unsecured.

NAME OF CREDITOR                                                       DESCRIPTION OF COLLATERAL
                  None

3.7.         Debts Paid by Debtor: The following debts will be paid directly by the debtor(s):

NAME OF CREDITOR                                                       COLLATERAL
                  None

3.8.         Liens Avoided: The judicial liens or non-possessory, non-purchase security interests that are being avoided
             are listed in Part 6 Nonstandard Provisions.

Part 4: Treatment of Fees and Priority Claims

4.1.         Attorney Fees: Attorney fees ordered pursuant to 11 U.S.C. § 507(a)(2) of           $3,250.00 to be paid as follows:
             (SELECT ONE)

              X        Pursuant to the Single Set Fee option in the Administrative Order on Attorney Fees in Chapter 13 Cases.

                       Hourly billing: Attorneys are required to file an application for compensation with the Court, including an
                       itemization of their time, in accordance with the Administrative Order on Attorney Fees in Chapter 13
                       Cases.
                                                          Chapter 13 Plan: 3 of 6 Pages
       GAMB Form 113 12/1/18 rh Thomason Chapter 13 Newest Plan and Bankruptcy Forms - 6 22 2019 7/12/2019
             Case 19-10595            Doc 20       Filed 07/12/19 Entered 07/12/19 00:29:17                       Desc Main
                                                     Document     Page 4 of 6

4.2.         Trustee's Fees: Trustee's fees are governed by statute and may change during the course of the case.

4.3.         Domestic Support Obligations: The following domestic support obligations will be paid over the life of the plan as
             follows: These payments will be made simultaneously with payment of the secured debt to the extent funds are available
             and will include interest at the rate of       %. (If this is left blank, no interest will be paid.)

        NAME OF CREDITOR                                                                                     PAYMENT AMOUNT
              None

4.4.         Priority Claims: All other 11 U.S.C. § 507 priority claims, unless already listed under 4.2 will be paid in
             full over the life of the plan as funds become available in the order specified by law.

Part 5: Treatment of Non Priority Unsecured Claims

5.1.         Payment Parameters: Debtor(s) will make payments that will meet all of the following parameters
             (these are not cumulative; debtor(s) will pay the highest of the three):

             (a) Debtor(s) will pay all of the disposable income as shown on Form 122C of            $33,960.00 to the non-
             priority unsecured creditors in order to be eligible for a discharge, unless debtor(s) includes contrary
             provisions in Part 6 Nonstandard Provisions along with sufficient legal reason justifying the excusal from
             meeting this requirement.

             (b) If the debtor(s) filed a Chapter 7 case, the priority and other unsecured creditors would receive
                   $0.00         .    Debtor(s) will pay this amount to the priority and other unsecured creditors in
             order to be eligible for discharge in this case.

              (c) The debtor(s) will pay     $0.00      to the general unsecured creditors to be distributed prorata.

5.2.         General Unsecured Creditors: General unsecured creditors whose claims are duly proven and
             allowed will be paid (CHOOSE ONLY ONE) :

             (a)            dividend as long as this dividend exceeds the highest amount, if any, shown in paragraph
             5.1(a), 5.1(b), or 5.1(c) and the debtor(s) makes payment for the applicable commitment period as indicated
             in Part 2 Section 2.4.

             (b) The debtor(s) anticipates unsecured creditors will receive a dividend of      60% , but will also pay the
             highest amount shown in paragraph 5.1(a), 5.1(b) or 5.1(c) above. All creditors should file claims in the event
             priority and secured creditors do not file claims and funds become available for distribution.




                                                         Chapter 13 Plan: 4 of 6 Pages
       GAMB Form 113 12/1/18 rh Thomason Chapter 13 Newest Plan and Bankruptcy Forms - 6 22 2019 7/12/2019
             Case 19-10595            Doc 20        Filed 07/12/19 Entered 07/12/19 00:29:17                        Desc Main
                                                      Document     Page 5 of 6
5.3.         Classified Unsecured Claims: The following unsecured claims are classified to be paid at 100%. If the debtor(s)
             is proposing to pay less than 100%, or to pay a regular monthly payment, those proposals should appear in Part 6
             Nonstandard Provisions.

                                                                                              ESTIMATED AMOUNT           INTEREST RATE (IF
NAME OF CREDITOR                               REASON FOR CLASSIFICATION
                                                                                                   OF CLAIM                 APPLICABLE)
                  None


5.4.         Executory Contracts and Unexpired Leases: The executory contracts and unexpired leases listed below are
             assumed. All other executory and unexpired leases are rejected. If the debtor(s) wishes to cure a default on a
             lease, an explanation of those payments should be included in Part 6 Nonstandard Provisions.

        NAME OF CREDITOR                                                                  DESCRIPTION OF COLLATERAL

        Progressive Leasing                                                               Bedroom suite, Bed, and
                                                                                          Entertainment Center.


5.5.         Property of the Estate: Unless otherwise ordered by the Court, all property of the estate, whether in the
             possession of the Trustee or the debtor(s), remains property of the estate subject to the Court’s jurisdiction,
             notwithstanding § 1327(b), except as otherwise provided in Part 6 Nonstandard Provisions below.
             Property of the estate not paid to the Trustee shall remain in the possession of the debtor(s). All property in
             the possession and control of the debtor(s) at the time of confirmation shall be insured by the debtor(s). The
             Chapter 13 Trustee will not and is not required to insure such property and has no liability for injury to any
             person, damage or loss to any such property in possession and control of the debtor(s) or other property
             affected by property in possession and control of the debtor(s).

5.6.         Validity of Liens or Preference Actions: Notwithstanding the proposed treatment or classification of any
             claim in the plan confirmed in this case, all lien avoidance actions or litigation involving the validity of liens
             or preference actions will be reserved and can be pursued after confirmation of the plan. Successful lien
             avoidance or preference action will be grounds for modification of the plan.

Part 6: Nonstandard Provisions

        Nonstandard Provisions: Under Bankruptcy rule 3015(c), all nonstandard provisions are required to be set forth
        below. These plan provisions will be effective only if the applicable box in Part 1 of this plan is checked and any
        nonstandard provisions placed elsewhere in the plan are void.

6.1          Upon discharge, all non-purchase money, non-possessory liens and all judicial liens in the property of the bankruptcy estate
             provided in 11 U.S.C. § 522(f), will be avoided pursuant to 11 U.S.C. §522(f), and upon notice of discharge, the creditors
             shall cancel said lien(s) of record within 15 days of such notice. This provision shall apply to the following:


                         Plaintiff/Creditor                           Court                    County/District         Case Number

                          CBV Collections                           Magistrate                      Crisp                18-0129CS

                   Carmel Financial Corporation                      Superior                      Macon                2013CV352




6.2          Debtor requests an income deduction order from the sole Debtor's salary.




                                                          Chapter 13 Plan: 5 of 6 Pages
       GAMB Form 113 12/1/18 rh Thomason Chapter 13 Newest Plan and Bankruptcy Forms - 6 22 2019 7/12/2019
              Case 19-10595           Doc 20       Filed 07/12/19 Entered 07/12/19 00:29:17                      Desc Main
                                                     Document     Page 6 of 6
6.3          Upon discharge each creditor set forth in paragraphs 3.3 and 3.5 above, other than long term creditors for which this Plan
             provides payments beyond the term of the Plan, shall cancel and satisfy of record any liens upon the Debtor's property
             (including motor vehicle titles, manufactured home titles, deeds to secure debt, and financing statements) and return said
             documents to the Debtor.


Part 7: Signatures

7.1.         Certification: The debtor(s)' attorney (or debtor(s), if not represented by an attorney) certifies that all
             provisions of this plan are identical to the Official form of the Middle District of Georgia, except for language
             contained in Part 6: Nonstandard Provisions.
Debtor's(s') Attorney


                           /S/ Ray Holland                                                07/12/2019
Signature of debtor's(s') attorney (Ga. Bar No. 361012)                                   Date                                      57




                                                          Chapter 13 Plan: 6 of 6 Pages
       GAMB Form 113 12/1/18 rh Thomason Chapter 13 Newest Plan and Bankruptcy Forms - 6 22 2019 7/12/2019
